Exhibit 10.37

NOVOSTE CORPORATION

2002 CHIEF EXECUTIVE OFFICER STOCK OPTION PLAN

Section 1. Purpose.

The purpose of the Plan is to promote the interests of the Company and its
shareholders by aiding the Company in attracting and retaining a Chief Executive
Officer capable of contributing to the future success of the Company, to offer
such person incentives to put forth maximum efforts for the success of the
Company’s business and to afford such person an opportunity to acquire a
proprietary interest in the Company.

Section 2. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

(a)       “Affiliate” shall mean (i) any person or entity that, directly or
indirectly through one or more intermediaries, is controlled by the Company and
(ii) any person or entity in which the Company has a significant equity
interest, in each case as determined by the Committee.

(b)      “Award” shall mean any Option granted under the Plan.

(c)       “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted under the Plan.

(d)      “Board” shall mean the Board of Directors of the Company.

(e)       “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and any regulations promulgated thereunder.

(f)       “Committee” shall mean a committee of Directors designated by the
Board to administer the Plan. The Committee shall be comprised of not less than
such number of Directors as shall be required to permit Awards granted under the
Plan to qualify under Rule 16b-3, and each member of the Committee shall be a
“Non-Employee Director” within the meaning of Rule 16b-3.

(g)      “Company” shall mean Novoste Corporation, a Florida corporation, and
any successor corporation.

(h)      “Director” shall mean a member of the Board.

(i)       “Fair Market Value” shall mean, with respect to any property
(including, without limitation, any Shares or other securities), the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee.


1



--------------------------------------------------------------------------------

Notwithstanding the foregoing, unless otherwise determined by the Committee, the
Fair Market Value of Shares as of a given date shall be, if the Shares are then
quoted on the Nasdaq Stock Market, the closing sale price on the immediately
preceding trading date as reported on the Nasdaq Stock Market; provided,
however, that if no closing sale price shall have been made within ten business
days preceding such relevant date, or if deemed appropriate by the Committee for
any reason, the Fair Market Value of such Shares shall be determined by the
Committee. In no event shall the Fair Market Value of any Share be less than its
par value.

(j)       “Incentive Stock Option” shall mean an option intended to meet the
requirements of Section 422 of the Code or any successor provision.

(k)      “Non-Qualified Stock Option” shall mean an option granted under Section
6(a) of the Plan that is not intended to be an Incentive Stock Option.

(l)       “Option” shall mean Non-Qualified Stock Option.

(m)     “Participant” shall mean Alfred J. Novak, the current Chief Executive
Officer of the Company.

(n)      “Person” shall mean any individual, corporation, partnership,
association or trust.

(o)      “Plan” shall mean the Novoste Corporation 2002 Chief Executive Officer
Stock Option Plan, as amended from time to time, the provisions of which are set
forth herein.

(p)      “Rule 10b5-1 Plan” shall mean a trading plan adopted by a Person that
is intended to comply with the requirements of Rule 10b5-1 promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended, or any successor rule or regulation.

(q)      “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended, or
any successor rule or regulation.

(r)       “Shares” shall mean shares of Common Stock, $.01 par value per share,
of the Company or such other securities or property as may become subject to
Awards pursuant to an adjustment made under Section 4(c) of the Plan.

Section 3. Administration.

(a)       Power and Authority of the Committee. The Plan shall be administered
by the Committee. Subject to the express provisions of the Plan and to
applicable law, the Committee shall have full power and authority to: (i)
determine the number of Shares to be covered by (or with respect to which
payments, rights or other matters are to be calculated in connection with) each
Award; (ii) determine the terms and conditions of any Award or Award Agreement;
(iii) amend the terms and conditions of any Award or Award Agreement and
accelerate the exercisability of Options; (iv) determine whether, to what extent
and under what circumstances Awards may be canceled, forfeited or suspended;
(v) interpret and administer the Plan and any instrument or agreement, including
an Award Agreement, relating to the Plan; (vi) appoint such


2



--------------------------------------------------------------------------------

agents and establish, amend, suspend or waive such rules and regulations as it
shall deem appropriate for the proper administration of the Plan; and (vii) make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan. Unless otherwise
expressly provided in the Plan, all designations, determinations,
interpretations and other decisions under or with respect to the Plan or any
Award shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon the Participant, any holder
or beneficiary of any Award and any employee of the Company or any Affiliate.

(b)      Delegation. The Committee may delegate its powers and duties under the
Plan to one or more Directors or a committee of Directors, subject to such
terms, conditions and limitations as the Committee may establish in its sole
discretion.

(c)       Power and Authority of the Board of Directors. Notwithstanding
anything to the contrary contained herein, the Board may, at any time and from
time to time, without any further action of the Committee, exercise the powers
and duties of the Committee under the Plan.

Section 4. Shares Available for Awards.

(a)       Shares Available. Subject to adjustment as provided in Section 4(c) of
the Plan, the aggregate number of Shares that may be issued under all Awards
under the Plan shall be 700,000 and shall be subject to adjustment as provided
herein. Shares to be issued under the Plan may be either authorized but unissued
Shares or Shares acquired in the open market or otherwise.

(b)      Accounting for Awards. For purposes of this Section 4, if an Award
entitles the holder thereof to receive or purchase Shares, the number of Shares
covered by such Award or to which such Award relates shall be counted on the
date of grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan.

(c)       Adjustments.

(i)        In the event that the Committee shall determine that any dividend or
other distribution (whether in the form of cash, Shares, other securities or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination, issuance
of warrants or other rights to purchase Shares or other securities of the
Company to all holders of common stock pro rata whether as a dividend or
otherwise or other similar corporate transaction or event affects the Shares
such that an adjustment is determined by the Committee to be appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, in such
manner as it may deem equitable, adjust any or all of (A) the number and type of
Shares (or other securities or other property) that thereafter may be made the
subject of Awards, (B) the number and type of Shares (or other securities or
other property) subject to outstanding Awards and (C) the purchase or exercise
price with respect to any Award; provided, however, that the number of Shares
covered by any Award or to which such Award relates shall always be a whole
number.


3



--------------------------------------------------------------------------------

(ii)       In the event that the Company is a party to a merger or
consolidation, the Option granted under this Plan shall be subject to the
agreement of merger or consolidation. Such agreement, without the Participant’s
consent, may provide for:

(A)  The continuation of the Option by the Company (if the Company is the
surviving corporation);

(B)  The assumption of the Plan and the Option by the surviving corporation or
its parent;

(C)  The substitution by the surviving corporation or its parent of options with
substantially the same terms for the Option as contemplated by this Section
4(c)(i) of the Plan; or

(D)  The cancellation of the Option provided that the Participant shall have the
right immediately prior to such merger or consolidation to exercise the Option
in whole or in part, whether or not the Participant’s right to exercise the
Option has otherwise vested pursuant to the Participant’s Award Agreement.

Section 5. Eligibility.

Only the Participant shall be eligible for an Award under the Plan and the only
grant is the new-hire grant.

Section 6. Awards.

(a)       Options. The Committee is hereby authorized to grant Options to the
Participant with the following terms and conditions and with such additional
terms and conditions not inconsistent with the provisions of the Plan as the
Committee shall determine:

(i)        Exercise Price. The purchase price per Share purchasable under an
Option shall be 100% of the Fair Market Value of a Share on the date of grant of
such Option.

(ii)       Option Term. The term of each Option shall be fixed by the Committee.

(iii)     Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part and the method or
methods by which, and the form or forms (including, without limitation, cash,
Shares, other securities, other Awards or other property, or any combination
thereof, having a Fair Market Value on the exercise date equal to the relevant
exercise price) in which, payment of the exercise price with respect thereto may
be made or deemed to have been made; provided, however, that no Shares may be
surrendered in payment of the exercise price if originally acquired by the
Participant from the Company within six months of the date of the current
exercise.

(b)      General.

(i)        No Cash Consideration for Awards. Awards shall be granted for no cash
consideration.


4



--------------------------------------------------------------------------------

(ii)       Forms of Payment under Awards. Subject to the terms of the Plan and
of any applicable Award Agreement, payments or transfers to be made by the
Company or an Affiliate upon the grant, exercise or payment of an Award may be
made in such form or forms as the Committee shall determine (including, without
limitation, cash, Shares, other securities, other Awards or other property or
any combination thereof), and may be made in a single payment or transfer, in
installments or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee.

(iii)     Limits on Transfer of Awards. No Award shall be transferable by the
Participant otherwise than by will or by the laws of descent and distribution;
provided, however, that, if so determined by the Committee, the Participant may,
in the manner established by the Committee, (a) transfer Awards to family
members by gift, (b) transfer any Award by domestic order to a family member or
(c) designate a beneficiary or beneficiaries to exercise the rights of the
Participant and receive any property distributable with respect to any Award
upon the death of the Participant. Each Award shall be exercisable during the
Participant’s lifetime only by the Participant or, if permissible under
applicable law, by the Participant’s agent pursuant to a Rule 10b5-1 Plan,
guardian or legal representative. No Award may be pledged, alienated, attached
or otherwise encumbered, and any purported pledge, alienation, attachment or
encumbrance thereof shall be void and unenforceable against the Company or any
Affiliate.

(iv)     Restrictions; Securities Exchange Listing. All Shares or other
securities delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such restrictions as the Committee may deem
advisable under the Plan, applicable federal or state securities laws and
regulatory requirements, and the Committee may cause appropriate entries to be
made or legends to be affixed to reflect such restrictions. If any securities of
the Company are traded on a securities exchange (including the Nasdaq Stock
Market, the Company shall not be required to deliver any Shares or other
securities covered by an Award unless and until such Shares or other securities
have been admitted for trading on such securities exchange.

Section 7. Amendment and Termination; Adjustments.

(a)       Amendments to the Plan. The Committee may amend, alter, suspend,
discontinue or terminate the Plan at any time; provided, however, that,
notwithstanding any other provision of the Plan or any Award Agreement, without
the approval of the shareholders of the Company, no such amendment, alteration,
suspension, discontinuation or termination shall be made that, absent such
approval:

(i)        would violate the rules or regulations of the Nasdaq Stock Market or
any securities exchange that are applicable to the Company; or

(ii)       decrease the grant or exercise price of any Option to less than Fair
Market Value on the date of the grant; or

(iii)     increase the total number of Shares that may be issued under the Plan.

(b)      Amendments to Awards. The Committee may waive any conditions of or
rights of the Company under any outstanding Award, prospectively or
retroactively. Except as otherwise provided herein or in the Award Agreement,
the Committee may not amend, alter,


5



--------------------------------------------------------------------------------

suspend, discontinue or terminate any outstanding Award, prospectively or
retroactively, if such action would adversely affect the rights of the holder of
such Award, without the consent of the Participant or holder or beneficiary
thereof.

(c)       Correction of Defects, Omissions and Inconsistencies. The Committee
may correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Award in the manner and to the extent it shall deem desirable to
carry the Plan into effect.

Section 8. Income Tax Withholding; Tax Bonuses.

(a)       Withholding. In order to comply with all applicable federal or state
income tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal or state payroll, withholding,
income or other taxes, which are the sole and absolute responsibility of the
Participant, are withheld or collected from the Participant. In order to assist
the Participant in paying all or a portion of the federal and state taxes to be
withheld or collected upon exercise or receipt of an Award, the Committee, in
its discretion and subject to such additional terms and conditions as it may
adopt, may permit the Participant to satisfy such tax obligation by (i) electing
to have the Company withhold a portion of the Shares otherwise to be delivered
upon exercise or receipt of such Award with a Fair Market Value equal to the
amount of such taxes or (ii) delivering to the Company Shares other than Shares
issuable upon exercise or receipt of such Award with a Fair Market Value equal
to the amount of such taxes. The election, if any, must be made on or before the
date that the amount of tax to be withheld is determined.

(b)      Tax Bonuses. The Committee, in its discretion, shall have the
authority, at the time of grant of any Award under this Plan or at any time
thereafter, to approve cash bonuses to the Participant to be paid upon his
exercise or receipt of Awards in order to provide funds to pay all or a portion
of federal and state taxes due as a result of such exercise or receipt. The
Committee shall have full authority in its discretion to determine the amount of
any such tax bonus.

Section 9. General Provisions.

(a)       No Rights to Awards. The Participant shall not have any claim to be
granted any Award under the Plan.

(b)      No Limit on Other Compensation Arrangements. Nothing contained in the
Plan shall prevent the Company or any Affiliate from adopting or continuing in
effect other or additional compensation arrangements, and such arrangements may
be either generally applicable or applicable only in specific cases.

(c)       No Right to Employment. The grant of an Award shall not be construed
as giving the Participant the right to be retained in the employment of the
Company or any Affiliate, nor will it affect in any way the right of the Company
or an Affiliate to terminate such employment at any time, with or without cause.
In addition, the Company may at any time dismiss the Participant from employment
free from any liability or any claim under the Plan or any Award, unless
otherwise expressly provided in the Plan, in any Award Agreement or in an
employment agreement.


6



--------------------------------------------------------------------------------

(d)      Governing Law. The validity, construction and effect of the Plan or any
Award, and any rules and regulations relating to the Plan or any Award, shall be
determined in accordance with the laws of the State of Florida without regard to
choice law provisions thereof.

(e)       Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal or unenforceable in any jurisdiction or
would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.

(f)       No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and the Participant or any
other Person. To the extent that the any Person acquires a right to receive
payments from the Company or any Affiliate pursuant to an Award, such right
shall be no greater than the right of any unsecured general creditor of the
Company or any Affiliate.

(g)      No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional Shares or whether such fractional
Shares or any rights thereto shall be canceled, terminated or otherwise
eliminated.

(h)      Headings. Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

Section 10. Effective Date of the Plan.

The Plan shall be effective as of October 16, 2002.

Section 11. Term of the Plan.

No Award shall be granted under the Plan after October 16, 2012 or any earlier
date of discontinuation or termination established pursuant to Section 7(a) of
the Plan. However, unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, any Award theretofore granted may extend beyond such
date.

*     *     *     *     *     *


7


 